Judgment, Supreme Court, Bronx County, rendered November 14, 1974, convicting defendant, after trial by jury, of first degree robbery and related offenses, and sentencing him as a predicate felon to an indeterminate term of 12 Vi to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 7 Vi to 15 years, and otherwise affirmed. The defendant was convicted of robbery in the first degree resulting from the holdup of a grocery store. The crime was a serious one and merited substantial punishment. However, on review of all of the factors relating to the robbery, we do not believe that there was justification for imposing the maximum sentence that was available. The sentence fixed seems to us excessive to the extent indicated. Concur —Birns, J. P., Silverman, Evans, Fein and Sandler, JJ.